DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the cold box configured to transfer heat from the dehydrated first chill down vapor directly to each of the plurality of cold process streams” which is considered to be new matter. Direct heat transfer requires physical interaction of two streams and would not be 
Claim 12 recites “the cold box comprises transferring heat from the dehydrated first chill down vapor directly to each of the plurality of cold process streams” which is considered to be new matter. Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.

Claims 2, 4, 5, 7-11 and 14-21 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-12, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanendran et al. (US 2017/0122659) in view of Noureldin et al. (US 2017/0058711) in view of Paradowski (US 2004/0237581) in view of Haberberger et al. (US 2015/0260451).
In regard to claim 1, fig. 2 of Gnanendran teaches a natural gas liquid recovery system comprising: a de-methanizer column (26);
a plurality of hot process streams comprising: a feed gas (1);
a dehydrated first chill down vapor (4A) from one or more feed gas dehydrators (18) (see fig. 2);
a plurality of cold process streams comprising: an overhead low pressure residue gas (8) from the de-methanizer column (26) and a de-methanizer bottoms (7) from the de-methanizer column (see fig. 2);
a cold box (20A) comprising a plurality of compartments that segment a plate-fin heat exchanger (¶ 0035) into a plurality of sections, each compartment of the cold box configured to transfer heat from one or more of the plurality hot process streams (e.g., stream 4A, 518) to one or more of the plurality of cold process streams (e.g., 522 after the expansion device), the cold box (20A) configured to transfer heat from the dehydrated first chill down vapor (stream 4A, 518) directly to one or more of the plurality of cold process streams [522] (heat exchanger 20A which is plate and fin, ¶ 0035, wherein each stream passage would be a compartment/sections and the heat exchanger comprises plurality of fluids cooled and heated); and 

a primary refrigerant loop (600) in fluid communication with the cold box [20A] (see fig. 1), the primary refrigerant loop (600) comprising a primary refrigerant comprising a first mixture of hydrocarbons (¶ 0096, mixed hydrocarbon refrigerant); a secondary refrigerant loop (500) comprising a secondary refrigerant comprising mixture of hydrocarbons (See ¶ 0096).
Gnanendran teaches a natural gas liquid recovery system comprising one or more a plurality of hot process streams and cold process streams, wherein the system configured to perform gas processing or feed gas treatment options (as shown above), but does not teach the gas liquid recovery system comprising a first chill down separator, a second chill separator, a third chill down separator, wherein each of the first chill down separator, the second chill down separator, and the third chill down separator are in fluid communication with the cold box, the first chill down separator positioned downstream of the cold box and configured to separate the feed gas into a liquid phase and a refined gas phase; and also fails to teach the plurality of hot process streams comprising a second chill down vapor from the second chill down separator; the cold process stream comprising a high pressure residue gas from the third chill down separator, a de-methanizer reboiler feed from the de-methanizer column, and the one or more feed gas dehydrators positioned downstream of the first chill down separator.
However, fig. 4 of Noureldin teaches a natural gas recovery system, comprising a chill down train (402, 404, 406) configured to condense and separate at least a portion of the feed gas stream (362), wherein the feed gas 362 flows through a col box (feed exchanger 410) that cools feed gas 362 by exchange with a high-pressure residue gas 454 (See fig. 4; ¶ 0096), wherein the gas liquid recovery system comprising a first chill down separator (414), a second chill separator st, 2nd and 3rd separators) downstream of the cold box, to separate the feed gas into a plurality of liquid phases and a refined gas phases, and also to modify the system by implementing a de-methanizer reboiler feed stream from the de-methanizer column and to position the one or more feed gas dehydrators downstream of the first chill down separator as taught by Noureldin, since it has been shown that combining prior art elements to yield predictable results is obvious whereby to produce natural gas liquids in a feed treatment process as desired by Gnanendran one having ordinary skill in the art would use a known process such as that in Noureldin as it is capable of separating the natural gas liquids and producing a refined methane stream which is suitable for producing LNG as desired, also for the purpose of providing cooling to the portion of feed gas using the reboiler stream, and for the purpose to reducing water content from a refined gas phase to very low 
The modified Gnanendran teaches a plurality of hot process streams and cold process streams, wherein the system configured to perform other gas processing or feed gas treatment options, wherein the cold box configured to transfer heat from the plurality of one or more of hot process streams to one of the plurality of cold fluids (See the rejection above), but does not teach the cold box configured to transfer heat from the dehydrated first chill down vapor directly to each of the plurality of cold process streams.
However, Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (50, paragraph 46, which can be considered a chill down vapor from a chill down separator) which are all cooled against an overhead stream from a demethanizer column (65 from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53) and another overhead vapor from a separator (59/60, paragraph 51). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modify system of Gnanendran by configuring the cold box to transfer heat from the dehydrated first chill down vapor to each of the plurality of cold process streams, since it has been shown that combining prior art elements to yield predictable results is obvious as taught by Paradowski, for the purpose of providing a cooling and heating to multiple streams in a single 
Gnanendran teaches a secondary refrigerant comprising mixture of hydrocarbons, but does not teach the refrigerant comprises i-butane. 
However, Haberberger teaches a system and process for cooling a feed gas stream with a closed-loop mixed refrigerant cycle, wherein the mixed refrigerant comprise two or more components selected from the group consisting of methane, ethylene, ethane, propylene, propane, isobutane, n-butane, isopentane, n-pentane, and combinations thereof. (See ¶ 0025; Table 1). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of Gnanendran wherein the combined teachings to include the secondary hydrocarbon refrigerant comprises i-butane, as taught by Haberberger, because Isobutane is an excellent refrigerant and eco-friendly and has very low global warming potential and insignificant ozone depletion potential.
In regard to claim 2, Gnanendran teaches the natural gas liquid recovery system of claim l, wherein the feed gas comprises a second mixture of hydrocarbons (See Gnanendran ¶ 0053).
In regard to claim 4, Gnanendran teaches the natural gas liquid recovery system of claim 2, wherein the de-methanizer column (26) in fluid communication with the cold box (20A) and configured to receive at least one hydrocarbon stream (6) and separate the at least one hydrocarbon stream into a vapor stream (8) comprising a sales gas comprising predominantly of methane and a liquid stream (7) comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane (see fig. 2; ¶ 0058-0059).
Regarding claim 7, Gnanendran in view of Noureldin teaches the natural gas liquid recovery system of claim 2, wherein the one or more feed gas dehydrator comprises a molecular sieve (See Noureldin, ¶ 0100).
Regarding claim 8, Gnanendran in view of Noureldin teaches the natural gas liquid recovery system of claim 2, wherein Noureldin further teaches a liquid dehydrator (430 of Noureldin) positioned downstream of the first chill down separator, the liquid dehydrator configured to remove water from the liquid phase (See Noureldin, ¶ 0099). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Gnanendran by implementing liquid dehydrator downstream of the chill down train, as taught by Noureldin, for the purpose to reducing water content to very low concentrations suitable for LNG production.
Regarding claim 9, Gnanendran in view of Noureldin teaches the natural gas liquid recovery system of claim 8, wherein the liquid dehydrator comprises a bed of activated alumina (See Noureldin, ¶ 0099).
Regarding claim 10, Gnanendran the natural gas liquid recovery system of claim 4, wherein Gnanendran teaches a storage system configured to hold an amount of natural gas liquid from the de-methanizer column (See Gnanendran, ¶ 0076), but does not teach a feed pump configured to send a hydrocarbon liquid to the de-methanizer column; a natural gas liquid pump configured to send natural gas liquid from the demethanizer column. However, Noureldin teaches a feed pump (424 of Noureldin) configured to send a hydrocarbon liquid to the de-methanizer column; a natural gas liquid pump (462 of Noureldin) configured to send natural gas liquid from the de-methanizer column; and a storage system configured to hold an amount of natural gas liquid from the de-methanizer column (ethane surge drum, paragraph 0017-0118 of 
Regarding claim 11, Gnanendran in view of Haberberger teaches the natural gas liquid recovery system of claim 1, but does not teach the first mixture comprises on a mole fraction basis of 64% to 72% C2 hydrocarbon, 10% to 20% of C3 hydrocarbon, and 11% to 25% of C4 hydrocarbon.
As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art. Specifically as shown by Gnanendran in view of Haberberger, the refrigerant composition can be optimized to achieve a desired composition. It would have obvious to a person having ordinary skill in the art at the time the invention was filed to have the primary refrigerant comprise a first mixture on a mole fraction basis of 64% to 72% C2 hydrocarbon, 10% to 20% of C3 hydrocarbon, and 11% to 25% of C4 hydrocarbon. since the general conditions of have been recognized by (Gnanendran and Haberberger, table 1) it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions.
Regarding the method claims, it is noted that although the preamble of the method claim is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined 
Regarding claim 12, see the rejection of claim 1 above.
Regarding claim 14, see the rejection of claim 11 above.
Regarding claim 15, see the rejection of claim 2 above.
Regarding claim 16, Gnanendran in view of Paradowski teaches the method of claim 15, further comprising condensing at least a portion of the feed gas (stream 1/3/4A) in at least one compartment of the cold box (20A) (See fig. 2 of Gnanendran; See also Paradowski fig. 1).
Regarding claim 17, see the rejection of claim 4 above.
Regarding claim 20, see the rejection of claims 8 and 9 above.
Regarding claim 21, see the rejection of claim 10 above.

Claims 5 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanendran and Haberberger as applied to claim 2 or 17 above, and further in view of Paradowski et al (5114450).
Regarding claims 5 and 18, Gnanendran the natural gas liquid recovery system of claim 2 or 17, but fails to explicitly teach wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of 
However, Paradowski teaches wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane (99.0% C4, Col. 2, lines 15-23), and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane (99% C5, whole amount of C6, Col. 1, lines 57-67) to provide an efficient method of extracting the total contents of C5 and C4 hydrocarbons and 98% of C3. Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane in view of the teachings of Paradowski to provide an efficient method of extracting the total contents of C5 and C4 hydrocarbons and 98% of C3.
Regarding claim 18, see the rejection of claim 5 above.
Regarding claim 19, Gnanendran in view of Noureldin teaches the method of claim 18, wherein the one or more feed gas dehydrator comprises a molecular sieve (See Noureldin, ¶ 0100).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763